Case: 18-30355      Document: 00515053823         Page: 1    Date Filed: 07/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-30355                          FILED
                                  Summary Calendar                    July 29, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MOHAMED ADMED HASSAN OMRAN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CR-35-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       We have already resolved one appeal by Mohamed Admed Hassan
Omran from the district court’s denial of his motion for a writ of coram nobis.
See United States v. Omran, 730 F. App’x 237, 238 (5th Cir. 2018).                                  On
November 21, 2017, just six weeks after he filed the first appeal but before we
had ruled, Omran filed a second motion for writ of coram nobis in the district
court. The district court denied the second motion on March 5, 2018, holding


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30355      Document: 00515053823   Page: 2   Date Filed: 07/29/2019


                                 No. 18-30355

that it had no jurisdiction due to the pendency of the first appeal. On March
15, 2018, Omran filed an appeal from that second denial order. That is the
appeal before us now.
      We resolved the first appeal by affirming the district court on July 10,
2018, almost four months after Omran filed his second appeal. Our mandate
issued on August 1, 2018.
      As to the current appeal, we remanded the case to the district court on
November 21, 2018, for the limited purpose of permitting that court to rule on
Omran’s request to proceed in forma pauperis. On December 11, 2018, the
district court entered an order granting leave to proceed IFP, and the case
returned to us.
      Omran raised the same issues in his second, November 2017 motion for
writ of error coram nobis that he had raised in his appeal of the denial of the
first motion. Because the matters in the second motion were central to that
first appeal, Omran’s notice of appeal as to the denial of his first motion
divested the district court of jurisdiction over Omran’s second motion. See Ross
v. Marshall, 426 F.3d 745, 751 (5th Cir. 2005). That is what the district court
held in March 2018.
      The judgment of the district court is AFFIRMED.




                                       2